       Case 2:19-cr-00240-JAM Document 16 Filed 07/13/20 Page 1 of 3



1
     HEATHER E. WILLIAMS, #122664
2    Federal Defender
     LEXI NEGIN, #250376
3    Assistant Federal Defender
     801 I Street, 3rd Floor
4    Sacramento, CA 95814
5    Tel: 916-498-5700
     Fax: 916-498-5710
6    Lexi_negin@fd.org

7    Attorney for Defendant
     VICTOR BARRAZA
8
9                                IN THE UNITED STATES DISTRICT COURT
10                            FOR THE EASTERN DISTRICT OF CALIFORNIA
11
      UNITED STATES OF AMERICA,                     ) Case No. 2:19-cr-00240-JAM
12                                                  )
                       Plaintiff,                   ) STIPULATION AND ORDER TO
13                                                  ) CONTINUE STATUS CONFERENCE
              vs.                                   )
14                                                  ) Date: July 14, 2020
      VICTOR BARRAZA,                               ) Time: 9:15 a.m.
15                                                  ) Judge: Hon. John A. Mendez
                       Defendant.                   )
16                                                  )
                                                    )
17
18           IT IS HEREBY STIPULATED by and between the parties through their respective
19   counsel, United States Attorney McGregor W. Scott, through Assistant United States Attorney
20   Justin Lee, attorneys for Plaintiff and Federal Defender Heather Williams, through Assistant
21   Federal Defender Lexi Negin, attorneys for defendant Victor Barraza that the Status Conference
22   set for July 14, 2020 be continued to August 11, 2020 at 9:30 a.m.
23           Defense counsel requires additional time to review discovery, conduct investigation and
24   mitigation.
25           Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
26   excluded from this order’s date through and including August 11, 2020, pursuant to 18 U.S.C.
27
28
     Stipulation and [Proposed] Order to Continue     -1-       United States v. Barraza, 2:19-cr-00240-JAM
     Status Conference
       Case 2:19-cr-00240-JAM Document 16 Filed 07/13/20 Page 2 of 3



1    §3161 (h)(7)(A)and (B)(iv) (reasonable time to prepare), and General Order 479, Local Code T4,
2    based upon continuity of counsel and defense preparation
3
4                                                    Respectfully submitted,
5     Dated:July 13, 2020                            HEATHER E. WILLIAMS
                                                     Federal Defender
6
                                                    s/ Lexi Negin
7                                                   LEXI NEGIN
                                                    Assistant Federal Defender
8                                                   Attorney for Defendant
                                                    VICTOR BARRAZA
9
10
     Dated: July 13, 2020                           McGREGOR W. SCOTT
11                                                  United States Attorney
12                                                  /s/ Justin Lee
                                                    JUSTIN LEE
13                                                  Assistant Unied States Attorney
                                                    Attorney for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulation and [Proposed] Order to Continue     -2-         United States v. Barraza, 2:19-cr-00240-JAM
     Status Conference
       Case 2:19-cr-00240-JAM Document 16 Filed 07/13/20 Page 3 of 3



1                                                   ORDER
2             IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as
4    its Order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice are served by granting the requested
7    continuance and outweigh the best interests of the public and defendant in a speedy trial.
8             The Court orders the time from the date of this order, up to and including August 11,
9    2020, shall be excluded from computation of time within which the trial of this case must be
10   commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and(B)(iv)
11   [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It is further
12   ordered the July 14, 2020 status conference shall be continued until August 11, 2020, at 9:30
13   a.m.
14
15
16   Dated:    July 13, 2020                                /s/ John A. Mendez____________
17                                                          Hon. John A. Mendez
                                                            United States District Court Judge
18
19
20
21
22
23
24
25
26
27
28
     Stipulation and [Proposed] Order to Continue     -3-          United States v. Barraza, 2:19-cr-00240-JAM
     Status Conference
